Case 1:08-cr-00057-TNM Document 380 Filed 02/05/19 Page 1 of 1

FILED

CO 526 Rev. 5/2018 FEB 05 2019

Clerk, U.S. District and
UNITED STATES DISTRICT AND BANKRUPTCY COURTS2"upicy Courts
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

vs. Criminal Case No.: 98-57-7 (TNM)

MARIO RAMIREZ-TREVINO

WAIVER OF TRIAL BY JURY

With the consent of the United States Attorney and the approval of the Court, the defendant

waives his right to trial by jury.

wh xrO L gre

Defendant

 

——*

Counsel for Defendant

I consent:

BAZZAZ

Assistant United States attorney

Approved:

Ym cade owe 2/119

Trevor N. McFadden

 

United States District Judge
